Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to bar the enforcement of an order of the respondent Carolyn Demarest, a Justice of the Supreme Court, Kings County, dated April 8, 1996, which directed the petitioner to undergo a psychiatric examination by a psychiatrist designated by the Office of the King’s County District Attorney.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). A writ of prohibition does not lie to bar the enforcement of the order challenged by the petitioner (see, Matter of Rossakis v Linakis, 199 AD2d 509). Rosenblatt, J. P., Ritter, Copertino and Joy, JJ., concur.